MR. JUSTICE GULBRANDSON,
dissenting:
I respectfully dissent.
The majority relies upon State v. Cavanaugh, supra, for its order remanding this case for further proceedings.
I respectfully dissented in Cavanaugh, but I now accept that holding as Montana law. However, that opinion clearly states that it was to be applied prospectively only, and its use retroactively appears to me to be a misapplication of the law.
In my view, Judge Holter was correct in requiring that full restitution be made to the innocent victim, and I would therefore affirm the sentence.